Citation Nr: 0016427	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an increased evaluation for sinusitis, 
currently rated 30 percent disabling.  

3.  Competency of the veteran.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
October 1970.  By rating action dated in January 1997 the 
Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, denied entitlement to service connection for 
hepatitis C and increased the evaluation for the veteran's 
post-traumatic stress disorder from 50 percent to 70 percent 
effective October 10, 1996, the date of his claim for 
increase.  The evaluation for the veteran's sinusitis was 
increased from 10 percent to 30 percent effective September 
20, 1996.  The veteran appealed from those decisions.  In an 
April 1997 rating action the veteran was found incompetent 
for VA purposes.  In an August 1997 rating action a claim for 
a total rating based on individual unemployability was 
denied.  The veteran appealed from that decision.  In a 
November 1998 rating action the evaluation for the veteran's 
post-traumatic stress disorder was increased from 70 percent 
to 100 percent effective October 10, 1996.  Thus, there has 
been a complete grant of benefits regarding the issue of an 
increased rating for the post-traumatic stress disorder.  The 
question of entitlement to a total rating based on individual 
unemployability also became moot since the 100 percent 
evaluation was granted for the post-traumatic stress disorder 
on a schedular basis.  The appeal is now before the Board for 
consideration of the remaining certified issues.  

For reasons which will be set forth below, appellate 
consideration of the issue of competency of the veteran is 
being deferred pending further action by the regional office.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
an increased rating for his sinusitis has been obtained by 
the regional office.  

2.  Hepatitis C was not demonstrated either during the 
veteran's active service or for many years following his 
release from active duty.  

3.  The evidence does not establish that the veteran had any 
blood transfusions or hemodialysis or that he was employed in 
a health care field during service.

4.  There is no plausible evidence of record establishing a 
link between the veteran's hepatitis C and his military 
service.  

5.  In evaluating the claim for an increased rating for 
sinusitis, the amended criteria for that disability, 
effective from October 7, 1996, are neither more nor less 
favorable to the veteran than the old criteria.  

6.  The veteran's sinusitis is manifested by complaints of 
daily headaches and pain.  There is a thick secretion filling 
the right maxillary sinus and the right cheek sinus is open 
but contains purulent material.  The remaining sinuses are 
all open and there is no infection except for the right 
maxillary sinus.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hepatitis C.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

2.  An evaluation in excess of 30 percent for sinusitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Code 6511 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim for service connection for 
hepatitis C is not well grounded.  The Board finds that the 
claim for an increased evaluation for sinusitis is well 
grounded.  The Board is satisfied that all relevant facts 
regarding those claims have been properly developed.  


I.  The Claim for Service Connection for Hepatitis C.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of hepatitis C.  His service medical 
records do not reflect that he received any blood 
transfusions during service or that he received hemodialysis 
during service.

The veteran's service personnel records reflect that he 
served as a cook with an engineer battalion and as a clerk 
for a headquarters company with an army group.  There is no 
indication that he was employed in the health care field 
during service and he has not so alleged.

The veteran's initial claim for VA disability benefits was 
submitted in January 1991.  He referred to various conditions 
including a psychiatric condition, hearing loss, blood 
disease, back disorder and fractured nose.  

In a rating decision dated in May 1991 service connection was 
established for a fractured nose, rated noncompensable.  
Service connection for the remaining claimed disorders was 
denied.  

VA outpatient treatment records reflect that the veteran was 
observed and treated on various occasions in 1991 for various 
conditions including low back and skin conditions. 

The veteran was hospitalized by the VA during August and 
September 1991 primarily for treatment of drug and alcohol 
abuse.  Other conditions noted included dysthymia, a skin 
condition and cervical spine and low back disabilities.  
Three prior periods of inpatient treatment for substance 
abuse were noted.

In January 1992 he was hospitalized for treatment of a 
cervical spine disability and alcohol and cocaine abuse were 
noted.

In July 1996 the veteran submitted a claim for service 
connection for hepatitis B.  That claim was denied in an 
August 1996 rating action.  

In September 1996 the veteran submitted a claim for service 
connection for hepatitis C.  An outpatient report of that 
month noted the diagnosis of hepatitis C.

A VA outpatient treatment record, dated in October 1996, 
reflects that the veteran had sharp pain in the right lower 
abdominal quadrant.  The assessments included hepatitis C.  
VA outpatient treatment records dated in December 1996 and 
February 1997 also reflect assessments of hepatitis C.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served 90 days or more during a period of war 
and a chronic liver disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In this case, 
the veteran has not submitted any medical evidence, opinion 
or other independent evidence which supports his claim for 
service connection for hepatitis C.  Risk factors for 
hepatitis C include intravenous drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA letter 211B (98-
110) of November 30, 1998.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of hepatitis C.  That condition was 
initially medically reported many years following the 
veteran's release from active duty.  The veteran's service 
medical records also do not reflect that he received a blood 
transfusion or hemodialysis during service.  His service 
personnel records establish that he was not employed in the 
health care field during service.  In short, there is no 
indication of any medical link between the veteran's 
currently diagnosed hepatitis C and his military service; in 
contrast to the veteran's post service medical history of 
extensive substance abuse, which certainly would be 
consistent with several of the recognized risk factors.  
Given the evidence that is of record, the claim for service 
connection for hepatitis C may not be considered well 
grounded.  Since the claim is not well grounded, it must 
accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  

The Board has considered and disposed of the veteran's claim 
for service connection for hepatitis C on a ground different 
from that of the regional office; that is, whether the claim 
is well grounded rather than whether he is entitled to 
prevail on the merits; however, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the regional office afforded the 
veteran greater consideration than the claim warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this issue to the regional office for 
consideration of whether the claim is well grounded would be 
pointless and in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C.PREC.OP. 16-92, 57 Fed. Reg. 49, 747 (1992).  To submit 
a well-grounded claim the veteran would need to offer 
competent evidence, such as a medical opinion, that there is 
a relationship between his hepatitis C and his military 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

II.  The Claim for an Increased Rating for Sinusitis,
Currently Rated 30 Percent Disabling.  

In May 1991, service connection was established for a broken 
nose, which was referred to as an upper respiratory condition 
in the letter sent to the veteran.  The disability was rated 
as noncompensable.  In July 1992 the veteran submitted a 
claim for an increased rating for his upper respiratory 
condition.  

The veteran was afforded a VA nose and sinus examination in 
August 1992.  He reported that he had fractured his nose in 
Vietnam in 1968 and had a problem breathing through his nose 
since then.  He also reported increased nasal secretions and 
frequent sinus infections.  On examination there was evidence 
of a fractured nose with a deviated septum to the left.  The 
turbinates were dry and no edema was seen.  There was 
tenderness on percussion over the maxillary sinuses 
bilaterally.  The diagnoses included sinusitis by history.  
When the veteran was seen in September 1992 the impressions 
included chronic sinusitis.  

The veteran was hospitalized by the VA in November 1992 and 
underwent bilateral endoscopic sinus surgery with total 
ethmoidectomy and nasal antral windows without problems.  

By rating action dated in March 1993 service connection was 
established for sinusitis on the basis that that condition 
could not be disassociated from the veteran's service-
connected nose fracture.  The sinusitis was evaluated as 
10 percent disabling under Diagnostic Code 6511 and a 
separate 10 percent rating was also awarded for the fractured 
nose.  

The veteran was again afforded a VA examination in 
December 1994.  On examination the nose was slightly crooked.  
There was a moderate left septal deviation.  There was severe 
erythema, congestion and profuse clear discharge.  Tenderness 
over all sinus cavities was reported by the veteran.  A VA X-
ray study of the sinuses in November 1994 found opacification 
of the right maxillary sinus suggesting chronic maxillary 
sinusitis.  The diagnosis was history of recurrent rhinitis 
and sinusitis, post nasal fracture.  

The veteran was hospitalized by the VA during January and 
February 1995 for pulmonary tuberculosis.  Chronic sinusitis 
was also treated.  

In October 1996 the veteran submitted a claim for an 
increased rating for his sinusitis.  A VA surgery record 
reflects that on September 20, 1996, the veteran underwent a 
right middle meatus antrostomy, a right anterior 
ethmoidectomy and an inferior turbinoplasty.  

The veteran was afforded a VA examination in December 1996.  
It was noted that in 1992 he had had sinus surgery and about 
two months prior to the examination he had additional surgery 
at a VA hospital.  The veteran's complaints included 
headaches and pain, especially involving the right cheek.  On 
examination the veteran had a nasal septal deformity to the 
left.  There was very thick white-yellow secretion filling 
the right maxillary sinus.  The right cheek sinus was open 
but the sinus had purulent thick material.  With regard to 
the remainder of the veteran's sinuses, they all appeared 
open and the examiner saw no evidence of infection except in 
the right maxillary sinus.  The assessments were chronic 
sinusitis and possible fungal sinusitis or an allergic fungal 
sinusitis.  

In a January 1997 rating action the evaluation for the 
veteran's sinusitis was increased from 10 percent to 
30 percent effective September 20, 1996, the date of his 
surgery for his sinusitis. 

The VA Schedule for Rating Disabilities was amended with 
regard to diseases of the nose and throat, effective from 
October 7, 1996.  Pursuant to Karnas v. Derwinski, 1 Vet.App. 
308 (1991), the veteran will be afforded review under the old 
criteria, or the new criteria, effective from October 7, 
1996, whichever is to the advantage of the veteran.  In this 
regard, in evaluating this case, the amended criteria for 
rating sinusitis, effective October 7, 1996, is neither more 
nor less favorable to the veteran than the old criteria.  
Therefore, the Board will review this case under both the old 
criteria from the effective date of the increased rating, and 
under the new criteria from October 7, 1996. 

A 30 percent evaluation is provided for chronic ethmoid 
sinusitis when the condition is severe with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent evaluation is provided when the condition is 
postoperative, following a radical operation, with chronic 
osteomyelitis requiring repeated curettage or severe symptoms 
after repeated operations.  38 C.F.R. Part 4, Code 6511, 
effective prior to October 1996.  

A 30 percent evaluation is provided for chronic ethmoid 
sinusitis when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  A 50 percent evaluation is provided following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. Part 4, Code 6511, effective 
in October 1996.  

The veteran has had surgery for his sinus conditions in 
November 1992 and again in September 1996.  When the veteran 
was afforded the VA examination in December 1996 his 
complaints included daily headaches and pain, especially 
involving the right cheek.  Examination showed very thick 
white-yellow secretion filling the right maxillary sinus and 
the right cheek sinus was open but had a purulent thick 
material.  However, the examiner indicated that the remainder 
of the sinuses all appeared open and he did not see any 
evidence of infection except in the right maxillary sinus.  
The evidence indicates that the veteran's sinusitis is severe 
in nature and has resulted in several episodes of sinusitis 
per year.  However, chronic osteomyelitis or near constant 
sinusitis have not been demonstrated.  Accordingly, under the 
circumstances, it follows that entitlement to an evaluation 
in excess of 30 percent for the veteran's sinusitis would not 
be warranted under the provisions of Diagnostic Code 6511 
that were in effect either prior to or after October 1996.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt regarding any material 
issue regarding the issue of an increased rating for the 
veteran's sinusitis.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for hepatitis C is not 
established.  Entitlement to an increased evaluation for 
sinusitis, currently rated 30 percent disabling is not 
established.  The appeal is denied to this extent.


REMAND

With regard to the certified issue of competency of the 
veteran, the record reflects that he was afforded VA 
psychiatric examinations in October 1992, December 1994, and 
December 1996 and various findings were recorded, including a 
depressed mood, irritability, auditory hallucinations, a 
sleep disturbance with nightmares and difficulty with 
concentration.  At the December 1996 examination, the 
examiner commented that the veteran would benefit from 
assistance in managing his benefits to his own best interest.

In a letter of January 1997 the regional office informed the 
veteran that evidence had been received which was to the 
effect that he was unable to handle his funds.  They proposed 
to appoint a fiduciary to handle his funds.  In response, the 
veteran requested that the currently recognized appellant be 
appointed.  In an April 1997 rating action, the veteran was 
found to be incompetent for VA purposes and the appellant was 
appointed his fiduciary.  

In January 1998, the recognized representative submitted a 
notice of disagreement which is broadly worded; however, the 
matter of the veteran's competency was not discussed or noted 
directly or by implication.  The notice of disagreement was 
accompanied by a power of attorney appointing him which was 
signed by the veteran.  The regional office declined to 
recognize the appointment or the notice of disagreement 
because a fiduciary had been appointed.  The documents were 
returned to the regional office in April 1998 bearing both 
the signatures of the veteran and the recognized appellant.  
While a fiduciary may file a notice of disagreement or 
appeal, 38 C.F.R. § 20.301(b), nonwithstanding the fact that 
a fiduciary may have been appointed, an appeal filed by a 
claimant will be accepted.  38 C.F.R. § 20.301(c).  In this 
case, the notice of disagreement and the appeal both were 
authored by the attorney

The statement of the case issued in August 1998, inter alia, 
included the issue of competency of the veteran to handle 
disbursement of funds.  The subsequent appeal filed by the 
attorney disputes the grant of less than full benefits and 
specifically discusses issues of 100 percent rating and 
effective date, but does not refer, in any way, to the 
competency determination.  

On review of the record above, the Board cannot discern an 
adequately perfected and timely appeal on the issue of 
competency of the veteran to handle funds as certified by the 
regional office.  38 C.F.R. §§ 20.201, 20.202, 20.302  If no 
appeal has been perfected, the Board does not have 
jurisdiction to consider the issue and the certified appeal 
must be dismissed.  38 C.F.R. § 20.101.  However, the 
appellant and his representative must be afforded an 
opportunity to argue this question.  38 C.F.R. § 20.203; 
Marsh v. West, 11 Vet. App. 468 (1998).  

Furthermore, in February 1999, the veteran advised the 
regional office by telephone that he and his wife (the 
currently recognized appellant) had separated and would 
probably obtain a divorce.  He believed that his wife had 
been abusing the handling of his VA benefits.  He also 
requested that a different custodian be appointed.  He was 
informed that the regional office needed the request for a 
different custodian in writing.  

The veteran has not, to date, requested a different custodian 
in writing.  However, his verbal request raises the issue of 
whether the appellant should remain as his legal custodian 
for VA purposes, even if the appeal on the issue of 
competency is found to be inadequate, so that the 1997 
determination of incompetency can no longer be directly 
disputed.  She would, of course, no longer be recognized as 
such if he were found competent.  Furthermore, the issue of 
the veteran's competency would be construed as a contested 
claim if the veteran and the appellant are separated or 
divorced and have conflicting interests.  38 C.F.R. 
§ 20.3(o).  There is also some question as to whether a 
conflict of interest for the designated representative is 
present, since he is currently representing both the veteran 
and the appellant.  In view of the foregoing matters, this 
issue must be REMANDED to the regional office for action as 
indicated:


1.  The veteran, the recognized appellant 
and the representative should be afforded 
a 60 day period from the date of this 
decision to present written argument or 
request a hearing to present oral 
argument as to the adequacy and 
sufficiency of the documents designated 
as the notice of disagreement and appeal 
on the issue of the competency of the 
veteran, so that the Board would not 
dismiss the appeal regarding that matter 
by reason of a lack of jurisdiction to 
consider it.  38 C.F.R. § 20.203.  
Thereafter, the appeal on this issue 
should be returned to the Board, with the 
responses, if any, so that the Board may 
consider the jurisdictional question.  

2.  The veteran's informal (telephonic) 
claim of February 1999 has apparently not 
been perfected.  38 C.F.R. § 3.155.  
However, the veteran or his 
representative may file another claim, in 
writing, that he is competent, or that 
the current fiduciary is not acting on 
his behalf and should be replaced.  If 
such a claim is filed the regional office 
should develop and adjudicate the matter.  
The claim would have to be recognized and 
treated as a contested claim if opposed 
by the appellant.  See 38 C.F.R. 
§ 20.500-504.  If an appeal on that issue 
were to be perfected it would be a 
separate matter for Board consideration.  

3.  The currently recognized 
representative should also be asked to 
clarify whether he considers himself to 
be the representative of the veteran, the 
recognized appellant or both, since there 
appears to be a potential conflict of 
interest in representing both the veteran 
and his wife on the issue of competency, 
if it is argued that competency is a 
pending issue on appeal.

When the above action is completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran, 
the appellant or the representative, other than that 
described above in items one and three. 

The purposes of the remand portion of this decision are to 
obtain clarifying information and to ensure that the 
requirements of due process of law are satisfied.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

